Eaton Vance Management Two International Place Boston, MA 02110 (617) 482-8260 www.eatonvance.com July 22, 2010 Securities and Exchange Commission treet, NE Washington, D.C. 20549 Attention: Office of Filings, Information & Consumer Services Re: Registered Management Investment Company Fidelity Bond Ladies and Gentlemen: On behalf of the Registrants listed on the attached Schedule A, filed herewith pursuant to Rule 17g- (1)(B)(i)(ii), (iii) and (iv) under the Investment Company Act of 1940 is: (i) Rider No. 1 to the joint fidelity bond originally filed with the Securities and Exchange Commission on October 22, 2009 (Accession No. 0000940394-09-000799) which has been updated to reflect any Fund name changes and the addition of new Funds. (ii) A copy of Rider No. 16 to the joint fidelity bond to increase the Limit of Liability. (iii) A certified copy of the resolutions of a majority of the Trustees who are not interested persons of the Trusts listed on Schedule A approving the bond increase. (iv) A statement showing the amount of the single insured bond which each investment company would have maintained had it not been named as an insured under a joint insured bond which is effective from September 1, 2009 to September 1, 2010. (v) A statement as to the period for which premiums have been paid. (vi) A copy of the agreement between the investment company and each of the named insured entered into pursuant to paragraph (f) to Regulation 17g-1. If you have any questions or comments concerning the enclosed, please contact the undersigned at (617)672-8106 or fax (617)672-1106. Sincerely, /s/ Paul M. O'Neil Paul M. ONeil Vice President Securities and Exchange Commission July 22, 2010 Page 2 Schedule A Asian Small Companies Portfolio Boston Income Portfolio Build America Bond Portfolio Dividend Builder Portfolio Emerging Markets Local Income Portfolio Emerging Markets Portfolio Floating Rate Portfolio Focused Growth Portfolio Global Dividend Income Portfolio Global Growth Portfolio Global Macro Portfolio Global Opportunities Portfolio Government Obligations Portfolio Greater China Growth Portfolio Greater India Portfolio High Income Opportunities Portfolio Inflation-Linked Securities Portfolio International Equity Portfolio International Income Portfolio Investment Grade Income Portfolio Investment Portfolio Large-Cap Core Research Portfolio Large-Cap Growth Portfolio Large-Cap Value Portfolio Multi-Cap Growth Portfolio Multi-Sector Portfolio Senior Debt Portfolio Small-Cap Portfolio SMID-Cap Portfolio Special Equities Portfolio Tax-Managed Growth Portfolio Tax-Managed International Equity Portfolio Tax-Managed Mid-Cap Core Portfolio Tax-Managed Multi-Cap Growth Portfolio Tax-Managed Small-Cap Portfolio Tax-Managed Small Cap Value Portfolio Tax-Managed Value Portfolio Worldwide Health Sciences Portfolio
